Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 10/4/21.  Claims 1-20 are pending. Claims 1 and 15 are independent. Claims 1, 4, and 13-16 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a personal data” may be a typo when following the customers’ financial data. Is it “personal data”.  Appropriate correction is required.
Claim 1 “to compute and applies” may be a typo. Is it “to compute and apply”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis and thus are not clear.


“input parameters for scoring the customer” “the score over a duration , followed by “the score of the customer’s”.  However, the preamble which has minimal patentable weight indicates “providing scores to customers based on customer’s financial data”.  Are these scores the same scores or different ones as those quoted above. For example is “the score over a duration” directed to “scores to customers” and what about “the score of the customers” Also, the applicant has not disclosed any way to calculate the score.  Applicant should refer to scores by the scores, then introduce “a score over a duration” before “the score over the duration” and determine if input parameters for scoring, are related to “providing scores”. Applicant should calculate the scores prior to using the scores, the algorithm or details for how this is accomplished appears to be in the specification on pages 9-10 and thus claiming some of this specific would create a more complete claim.

The dependent claims are rejected because they do not correct the concerns of the independent claims. Further for example claim 4 also includes “the score”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8660943 to Chirehdast further in view of US Patent Publication 2013/0151388 to Falkenborg 


As per claims 1, 15, Chiredhast discloses;
a central database for storing a plurality of modules; a central server coupled to the central database for processing the plurality of modules; a computer display to display the plurality of modules, wherein the plurality of modules includes:  Chirehdast(fig. 11)
a criteria configuration module to configure input parameters for scoring the customer, Chirehdast (fig. 18a, relationship score module)
the criteria configuration module includes: a metric module to receive values related to the input parameters required to evaluate the score 
Chirehdast (fig. 18b) and a measurement module defines transformation criteria to be applied on the values corresponding to the input parameters; 
Chirehdast (col. 5,6  lines 35-50 credit criteria)
a data module coupled with the central database to receive the customer's financial data and a personal data; Chirehdast (col. 21 lines 25-42)
a computation module coupled to the data module and the criteria configuration module to compute the score for each customer using the input parameters defined in the metric module, the computation module includes :  Chirehdast(col. 22 lines 5-15)
metric evaluation module to compute and applies the transformation criteria to the values of the input parameters, the metric evaluation module includes : 
a balance module to extract amount values against balance heads in an account of each customer, 
Chirehdast (, col. 11 lines 45-55, note that “balance heads is defined only on p. 9 of the specification where it indicates that it might be available balance, outstanding balance, loan balance, credit amount etc. thus col. 48 line 40 “outstanding balance”)
further the balance module computes aggregates of the balance heads using the extracted amount values;  (col. 34 aggregate debt burden is calculated)
a portfolio module to extract values of portfolio size of types of accounts of each customer; and a transaction module to extract financial transaction values made by each customer; 
(col. 28 aggregate exposure to a customer, “lender exposure”)
and a scoring module coupled to the metric evaluation module to automatically compute and display the score of the customers based on the values retrieved from the metric evaluation module.
Chirehdast (col. 27 relationship score)  
Chiredhast does not explicitly disclose; what Falkenborg teaches, Over a duration; a rolling window for configuring the duration that ends on a previous day of evaluation; (0084-5 rolling window, the “previous day” aspect is more of a specific range, Falkenborg discloses a time interval which by definition may be rolling if it’s for example the previous x months) One of ordinary skill in the art would combine these inventions because advertising and trends are based on recent time periods for example, not an unlimited interval and in order to have a recent time period, one must use the last month, last month’s etc. (0003)

As per claim 2 Chirehdast discloses; The system according to claim 1, wherein the plurality of modules further comprising a threshold module for allowing a user to set a score threshold value.  
(col. 1 lines 35-45, col. 20, lines 40-50)

As per claims 4, 16 Chirehdast discloses; The system according to claim 1, wherein the scoring module computes the score based on aggregation of the values obtained from the metric evaluation module.  Chirehdast( col. 60-70)


As per claim 5, Chirehdast discloses;
The system according to claim 1, wherein the balance module computes an average balance, a projected balance and a total balance over a user-defined time period of each customer.  Chirehdast(col. 41 lines 5-25)

As per claim 6, Chirehdast discloses; 
The system according to claim 1, wherein the metric evaluation module further comprising a service usage module to compute average service usage fees, a total service usage counts and a total service usage fees over a user-defined time period of each customer.  Chirehdast(col. 49 lines 50-55)

As per claims 7, 19 Chirehdast discloses;
The system according to claim 7, wherein the computation module further comprising a filtration module coupled to the metric evaluation module for computing the input parameters only for the selected sub-section of the customer population.  Chirehdast(col. 37, lines 1-10)


As per claims 8, 20 Chirehdast discloses; The system according to claim 7, wherein the computation module further comprising a filtration module coupled to the metric evaluation module for computing the input parameters only for the selected sub-section of the customer population.
Chirehdast(col. 37, lines 1-10)

As per claim 9 Chirehdast discloses; The system according to claim 1 wherein the data module further generates a unique identifier for each customer, and further anonymizes the customer financial data and the personal data before communicating to the computation module.  
Chirehdast(col. 39, lines 25-30)

As per claim 10 Chirehdast discloses; The system according to claim 4 wherein the criteria configuration module further comprises: an aggregation level module for allowing a user to select at least one of: an account level; and a customer level, to roll up the values as defined by the metric evaluation module; and a duration module for allowing the user to define a time period for evaluating values of the metric evaluation module.  Chirehdast(col. 48 lines 25-35)

As per claim 17 Chirehdast discloses; The non-transitory, computer-readable medium of claim 15 wherein the criteria configuration module further comprising: an aggregation level module for allowing a user to select an input to apply the transformation criteria as defined by the measurement module; Chirehdast (Col. 53 Lines 1-10) and a duration module for allowing the user to define a time period for measuring the score.  (Col. 16 lines 20-30)

As per claims 11, 18 Chirehdast discloses; The system according to claim 1, wherein the plurality of modules further comprising a score captioning module to define and label multiple ranges of the scores, wherein the computation module labels the score as per the range.  
Chirehdast (col. 31, lines 50-60)

As per claim 12 Chirehdast discloses; The system according to claim 1, wherein the criteria configuration module further comprising a weightage configuration module coupled to the measurement module to evaluate the score by applying weightage to each input parameter.  
Chirehdast (col. 31, lines 50-60)

As per claim 13, Chirehdast discloses; The system according to claim 12, wherein the scoring module computes the score based on aggregation of weighted values obtained from the metric evaluation module.  Chirehdast (col. 31, lines 50-60)

As per claim 14 Chirehdast discloses; The system according to claim 11 wherein the score captioning module allows a user to fit the score into at least one of the ranges and apply the defined label to the score to define relationship of each client with a bank.  
Chirehdast Col. 24(lines 1-10)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8660943 to Chirehdast further in view of US Patent Publication 2013/0151388 to Falkenborg further in view of US Patent 6009415 to Shurling

As per claim 3, Chirehdast and Falkonborg do not disclose what Shurling teaches. The system according to claim 1, wherein the transaction module computes an average transaction amount, a total transaction amount and an average transaction count over a time period defined by a user of each customer.  Shurling(col. 2 lines 5-15) The motivation for the combination is that one of ordinary skill in the art at the time of the invention would combine the relationship score of Chirehdast with the score of Shurling for the motivation of evaluating loan risks. (col. 1 lines 15-30)
Response to Arguments
Applicant filed an amendment on 10/4/21.  Claims 1-20 are pending. Claims 1 and 15 are independent. Claims 1, 4, and 13-16 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections - 35 USC § 112 – moot in view of amendment- replaced with a 112 2nd rejection that is new or at least moot in view of applicant amendment.

Chiredast does not anticipate under 35 USC § 102 
Claims 1-2, 4-20 are rejected under 35 USC § 102(a)(2) as being anticipated by US Patent 8,660,943 to Chirehdast. Applicant traverses this rejection for the reasons articulated below. However, in order to move prosecution forward, Applicant has also amended the claim 1 and 15 to further distinguish from Chirehdast. 

Here in regards to the “pre-amble”, the pre-amble is clarified so the examiner has updated the grounds of rejection to account for the actual pre-able. It is noted that the terms leading up to the original preamble such as modules, servers etc. are generally generic computing equipment but, the examiner has updated the rejection. 

Chirehdast does not show configuration Taking just one example from the above list, claim 1 (claim 15 as well) recites "a criteria configuration module to configure input parameters for scoring the customer." 


Here applicant may not be persuasive as the concept of scoring the customer by computer is taught in Chirdhast. The lack of a named “module” does not necessarily render the rejection incomplete. The functionality is of concern as otherwise applicant could name a module with an obscure term and obtain a patent for exactly the same process as another.


Chirehdast does not teach configuration. The word configuration does not occur in Chiredast; and the citation "Chirehdast (col. 23, lines 1-10)" has nothing to do with configuration. Without configuration, Chirehdast cannot anticipate, and the rejection under 35 USC § 102 cannot be sustained. 
App. No. 16/917,161 Docket No. BT-144 Page 14 
Here, the configuration module as best can be determined is explained in figure 2 of applicant specification.  It appears to be an input page were the user can input parameters.  Chiredhast as cited provides various input parameter entry screens despite not using the term configuration.


Chirehdast does not show a transformation Claim 1 (claim 15 as well) recites "a measurement module defines transformation criteria to be applied on the values corresponding to the input parameters." Chirehdast does not teach transformation. The word transformation does not occur in Chiredast; and the citation "Chirehdast (col. 23, lines 1-20)" has nothing to do with transformation. 

Again transformation is merely a term to describe change and criteria for change. The lack of a term does not mean the concept is not taught.

Further in the subject patent application, the measurement module is defining transformation criteria to be applied on the values corresponding to the input parameters. For example, applying a truth table rule to convert any value to 0 or 1. Whereas the Chirehdast is completely silent on applying transformation criteria and rather is using face value of the input parameters. Without transformation, Chirehdast cannot anticipate, and the rejection under 35 USC § 102 cannot be sustained. 

Here, “truth table” let alone truth is not claimed and thus applicant should consider adding elements to the claims which are not taught by the art. However, applicant is arguing what is not claimed and this is not a persuasive argument.

Arguments directed to 35 USC 102 are generally moot in view of new grounds of rejection necessitated by amendment. The rejection is under 35 USC 103(a) so this argument is moot. However, using the term transformation does not necessarily have a particular algorithm. 

Chirehdast does not show a rolling window 

While the above clearly shows that Chiredast does not anticipate, in order to move prosecution forward, claims 1 and 15 are amended to recite "a rolling window for configuring the duration that ends on a previous day of evaluation." Chirehdast does not teach a rolling window that ends on a previous day of evaluation. The words do not occur in Chiredast. Without a rolling window, Chirehdast cannot anticipate, and the rejection under 35 USC § 102 cannot be sustained. 

The rejection under 35 USC § 102 is filled with citations to Chirehdast (and Shurling too) that are incorrect. The citations point to mid-sentence and mid-concept lines. The citations have nothing to do with the claim terms that are being discussed. For example, 
App. No. 16/917,161 Docket No. BT-144 Page 15 
the Office Action on page 10 asserts that Chirehdast col 14, lines 10-15 teach "a transaction module to extract various financial transaction values made by each customer". Chirehdast col 15 lines 10-15 does not show extracting transaction values; the citation is mid-concept and mid-sentence:  tic Card, plus potentially additional fields on the back of the 
card (such as the extra 3- or 4-digit security code). A dial- button may be required to prompt the customer for the mode of transaction that will take place: 1) in-store, 2) online, or 3) cash withdrawal. Once the customer chooses the in-store 

is mode of transaction, the MDA and the merchant's reader are 
Without correct citations, the prima facie case of anticipation has not been made. Chirehdast cannot anticipate, and the rejection under 35 USC § 102 cannot be sustained.

Here the art of record has been updated. Thus applicant arguments are in part moot. The examiner has updated the rejection to better clarify the citations as well. Rolling window is attributed to the Falkenborg reference. Non-analagous art arguments are generally not persuasive when the references are generally in the same field of endeavor such as finance. 


Claims 3 stands rejected under 35 USC § 103 as being unpatentable over Chirehdast in view of US Patent 6,009,415 issued to Shurling. However, Chirehdast is not analogous art and cannot be used against claim 3 in an obviousness rejection. 

The teachings of the Chirehdast completely fall under a different category than the subject patent. The teachings of the Chirehdast teach a method of offering a loan product and scoring/evaluating only for a pre-approval phase of the loan. 

As shown in Col. 16, Line 63-67 of the Chirehdast: 
"The product provides an option to secure fixed rate financing (at a predetermined rate, which is fixed, known, and agreed upon, from the beginning) for a given balance of the debt financing (be it all or part of the actual borrowing), for a fee or as part of originating 
and servicing the loan offering." 
App. No. 16/917,161 Docket No. BT-144 Page 16 
Whereas, the subject patent application focuses on a post sales relationship between the customer and the financial institution based on accounts owned and services used by the customer. 

Here the fact is that both are directed to customer scoring, and relationships. Arguing that the applicant claims are directed to “post sales” would be more persuasive if it were claimed and also if the limitations were specific to post sales activity. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, relevant non-patent literature documents.

Customer Opportunity Pain Score for Automatic Service Provisioning, IP.com June 15, 2015 (attached)
Customer Halo, IP.com 2017 (attached)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698